19-10412-jlg         Doc 531      Filed 05/09/19        Entered 05/09/19 12:02:01                Main Document
                                                       Pg 1 of 4


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X


                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON MAY 10, 2019 AT 11:00 A.M.



Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                              before the Honorable James L. Garrity, Jr., United States Bankruptcy
                              Judge, One Bowling Green, Courtroom 601, New York, New York
                              10004




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.



WEIL:\97028627\1\41703.0010
19-10412-jlg         Doc 531       Filed 05/09/19    Entered 05/09/19 12:02:01     Main Document
                                                    Pg 2 of 4


  I.      MATTERS GOING FORWARD:

          1.        Motion of Debtors for Entry of an Order (I) Approving Disclosure Statement and
                    Notice of Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                    Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving Sale
                    and Confirmation Objection Procedures and Notice of Sale and Confirmation
                    Hearing, (V) Approving Bidding Procedures, (VI) Approving Assumption and
                    Assignment Procedures, and (VII) Granting Related Relief [ECF No. 147]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Resolved Responses:

                              A.    Objection of the Geary Class Action to Adequacy of the Amended
                                    Disclosure Statement [ECF No. 336]

                              B.    Objection of the Official Committee of Unsecured Creditors [ECF
                                    No. 337]

                              C.    Objection of the United States Trustee to Approval of the
                                    Disclosure Statement [ECF No. 348]

                     Responses to Disclosure Statement:

                              D.    Objection of Creditor Marsha Chambers to the Disclosure
                                    Statement and Plan [ECF No. 264]

                              E.    International Fidelity Insurance Company and Allegheny Casualty
                                    Company’s Objection to Debtors’ Motion to Approve Disclosure
                                    Statement and the Amended Disclosure Statement [ECF No. 341]

                              F.    Joinder of Richard Legans, et al. to Objection of the Official
                                    Committee of Unsecured Creditors [ECF No. 352]

                              G.    Joinder of Richard Legans, et al. to Objection of the Geary Class
                                    Action to Motion for Entry of an Order Approving the Amended
                                    Disclosure Statement [ECF No. 353]

                              H.    Joinder of Richard Legans, et al. to Objection of International
                                    Fidelity Insurance Company and Allegheny Casualty Company
                                    [ECF No. 354]

                              I.    Objection of Richard Legans, et al. to Amended Disclosure
                                    Statement [ECF No. 355]

                    Related Documents:

                              J.    Amended Joint Chapter 11 Plan of Ditech Holding Corporation
                                    and Its Affiliated Debtors [ECF No. 515]

                                                      2
WEIL:\97028627\1\41703.0010
19-10412-jlg         Doc 531       Filed 05/09/19    Entered 05/09/19 12:02:01    Main Document
                                                    Pg 3 of 4


                              K.    Amended Disclosure Statement for Amended Joint Chapter 11
                                    Plan [ECF No. 516]

                              L.    Revised Proposed Order Approving the Disclosure Statement and
                                    Solicitation and Voting Procedures [ECF No. 517]

                              M.    Debtors’ Omnibus Reply to Objections to Debtors’ Disclosure
                                    Statement and Solicitation and Voting Procedures [ECF No. 424]

                              N.    Statement of Term Loan Ad Hoc Group in Support of the Debtors’
                                    Omnibus Reply to Objections to Debtors’ Disclosure Statement
                                    and Solicitation and Voting Procedures [ECF No. 426]

                              O.    Amended Joint Chapter 11 Plan of Ditech Holding Corporation
                                    and Its Affiliated Debtors [ECF No. 469]

                              P.    Amended Disclosure Statement for Amended Joint Chapter 11
                                    Plan [ECF No. 470]

                    Status: This matter is going forward with respect to the Debtors’ request for
                    Approval of the Disclosure Statement and Solicitation Procedures.

          2.        Debtors’ Motion for Interim and Final Orders (A) Authorizing Debtors to Enter
                    into Repurchase Agreement Facilities, Servicer Advance Facilities and Related
                    Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer
                    Advance Receivables in Ordinary Course of Business; (C) Granting Back-Up
                    Liens and Superpriority Administrative Expense Claims; (D) Authorizing Use of
                    Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic
                    Stay; (F) Scheduling a Final Hearing; and (G) Granting Related Relief
                    [ECF No. 26]

                    Response Deadline:     March 19, 2019 at 4:00 p.m.

                    Resolved Responses:

                              A.    Protective Objection of Geary Class Action [ECF No. 163]

                              B.    Objection of Official Committee of Unsecured Creditors
                                    [ECF No. 213]

                    Response Filed:

                              C.    Objection of International Fidelity Insurance Company and
                                    Allegheny Casualty Company [ECF No. 161]




                                                      3
WEIL:\97028627\1\41703.0010
19-10412-jlg         Doc 531       Filed 05/09/19    Entered 05/09/19 12:02:01    Main Document
                                                    Pg 4 of 4


                    Related Documents:

                              D.    Notice of Filing of Proposed Final Order Authorizing Use of Cash
                                    Collateral, Granting Adequate Protection, and Granting Related
                                    Relief [ECF No. 530]

                              E.    Debtors’ Omnibus Reply to Objections to Debtors’ Entry into
                                    Debtor in Possession Financing and Use of Cash Collateral
                                    [ECF No. 344]

                              F.    Joinder of DIP Agent to Debtors’ Omnibus Reply [ECF No. 345]

                              G.    Statement of Term Loan Ad Hoc Group in support of the Debtors’
                                    Omnibus Reply to Objections to Debtors’ Entry into Debtor in
                                    Possession Financing and Use of Cash Collateral [ECF No. 346]

                              H.    Declaration of Jeffrey Lewis in Support of Debtors’ Motion [ECF
                                    No. 27]

                              I.    Final DIP Order [ECF No. 422]

                    Status: This matter is going forward on an uncontested basis solely with respect
                    to the Debtors’ request for Authorization to Use Cash Collateral and Granting
                    Adequate Protection. The Debtors will present to the Court the proposed Final
                    Order Authorizing Use of Cash Collateral, Granting Adequate Protection, and
                    Granting Related Relief (ECF No. 530) for approval.


Dated: May 9, 2019
       New York, New York
                                             /s/ Sunny Singh
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Sunny Singh

                                             Attorneys for Debtors
                                             and Debtors in Possession




                                                      4
WEIL:\97028627\1\41703.0010
